Clark, J.
The bill for divorce on the ground of extreme cruelty was answered, and, after hearing, was dismissed. Plaintiff has appealed. The parties have a son and daughter, 84 and 35 years of age, respectively. Plaintiff was a successful, hard working farmer in Oakland county, and, aided by defendant, accumulated considerable property. Trouble began in 1915, when, as plaintiff claims, defendant refused to cohabit, and persisted in such refusal for three years. In 1918 he had an attorney write a letter to her calling her attention to her duties as a wife, and in February, 1919, he filed a bill for divorce, charging extreme cruelty. Soon thereafter an agreement was signed by the parties reciting that differences had arisen between them, that they desired to adjust these property matters, that plaintiff had previously conveyed to defendant 80 acres of land, that on that day he had conveyed to defendant and the children other lands (110 acres) and that defendant released and relinquished dower and all claims for alimony, expenses and maintenance. The said property at the *599hearing was valued by plaintiff at $39,000. The property retained by him was in value less than one-half of such amount. Following the agreement, the parties were reconciled. Plaintiff claimed that defendant then promised to do better and said “I will promise you I will do different,” and the suit was discontinued. Defendant denied making such promise, saying in her answer:
“That it was entirely up to the plaintiff as to whether or not he wished to continue the case.”
The parties then went to the Pacific coast, and were gone about three months, their relations being pleasant, and returned home. Soon thereafter, plaintiff claims, defendant again refused to cohabit, left-his room, and she again persisted in such refusal. Upwards of a year later he left home and filed this bill in March, 1921. The parties have lived apart since that date.
Other acts claimed as extreme cruelty are charged, such as continually ignoring him, refusing to appear in public with him, treating him as a hired man, and the use of language intended to hurt and offend.
Plaintiff’s testimony supports his claims and is corroborated in some particulars by the testimony of several of his neighbors. Defendant flatly contradicted plaintiff both as to his major and minor allegations of extreme cruelty, and she is likewise supported by the testimony of other witnesses, principally the daughter,’and perhaps the son. Upon the testimony alone respecting the allegations as to extreme cruelty á case of some difficulty is presented, but there are significant circumstances lending credibility to plaintiff’s claims. He caused- a letter to be sent to defendant in 1918 seeking a betterment of their, relations. He filed a bill for divorce in 1919 on similar grounds of extreme cruelty. He gave to defend*600ant and the children the bulk of his property, and later returned to and lived in a house he did not own. He took defendant on an extensive trip for pleasure. He bought her presents. But March, 1921, finds him back in court with substantially the same complaints. We are mindful of the advantage of the trial judge in seeing the witnesses and hearing their testimony and we have given his opinion due consideration. But we hear the case de novo. We think the material allegations of the bill are true and that plaintiff should have decree. See Menzer v. Menzer, 83 Mich. 319 (21 Am. St. Rep. 605); Case v. Case, 159 Mich. 491; Campbell v. Campbell, 149 Mich. 147 (119 Am. St. Rep. 660) ; Wagner v. Wagner, 203 Mich. 328; Murnan v. Murnan, 128 Mich. 680.
And a breach of the conditions of the condonation revived the grounds for divorce, alleged in the first bill. Creech v. Creech, 126 Mich. 267.
Reversed. Decree will be entered for plaintiff dissolving the marriage relation and without allowance of further property or money to defendant. The property already „given defendant will be regarded as a provision in lieu of dower to satisfy section 11436, 3 Comp. Laws 1915. No costs will be awarded.
Fellows, C. J., and Wiest, Bird, Sharpe, Moore, and Steere, JJ., concurred.
The late Justice Stone took no part in this decision.